Citation Nr: 1244243	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 18, 2009, for the award of service connection for non-Hodgkin's lymphoma, in remission.

2.  Entitlement to an initial compensable evaluation for non-Hodgkin's lymphoma, in remission.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2012, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is record.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran first submitted a claim for service connection for Non Hodgkin's lymphoma on February 18, 2009.

2.  There is no written submission from the Veteran showing an intent to file a claim for service connection for non-Hodgkin's lymphoma prior to February 18, 2009.

3.  There is no competent evidence of active disease or compensable residual symptoms associated with non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 18, 2009, for the award of non-Hodgkin's lymphoma, in remission, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155(a), 3.400 (2012).


2.  The criteria for an initial compensable evaluation for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7715 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The undisputed facts are as follows.  On February 18, 2009, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, seeking compensation benefits for non-Hodgkin's lymphoma, which he reported began in May 2003.  See form.  VA treatment records from the Gainesville, Florida, VA Medical Center confirm that he was diagnosed with non-Hodgkin's lymphoma in 2003.  He underwent chemotherapy and then radiation.

After August 2005, there are no treatment records pertaining to non-Hodgkin's lymphoma until January 2009.  There, the Veteran reported he had chemotherapy in December 2003 with a PET scan being "ok."  Then radiation in January 2004 with the rest of 2004 with no check-ups.  The Veteran did not know the results of any medical scans from 2005 to 2007 because he was in the prison system, but indicated that testing was done.  The examiner wrote, "In 2008[,] no medical care."

In the September 2009 rating decision on appeal, the RO awarded service connection for non-Hodgkin's lymphoma and assigned a noncompensable evaluation, effective February 18, 2009.  The Veteran appealed the effective date and the evaluation assigned.  He stated he felt that the effective date should go back to 2003 when he was diagnosed with non-Hodgkin's lymphoma, at which time, he would have been entitled to a 100 percent evaluation.  

At the March 2012 Board hearing, the Veteran testified that he was very ill in 2003 when he was diagnosed with non-Hodgkin's lymphoma.  He described having lymph nodes as big as tangerines.  The Veteran stated he was 100 percent disabled at that time and had lost a lot of weight.  He noted that such treatment was at the VA Medical Center in Gainesville, Florida, and that he when he came to the VA Medical Center in North Carolina, which was when he learned that it was possible for him to get service connection for non-Hodgkin's lymphoma.  The Veteran noted he had tried to get in touch with the Agent Orange office in Gainesville, Florida, but that no one ever answered the phone, which appeared to have been back in 2003.  

I.  Effective Date

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A formal claim is a specific claim in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155.

With respect to an effective date based on presumptive service connection for non-Hodgkin's lymphoma presumed to be caused by exposure to Agent Orange in Vietnam, VA has issued 38 C.F.R. § 3.816 to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam Veteran who has a covered herbicide disease, such as non-Hodgkin's lymphoma.  38 C.F.R. § 3.816(a)(1).  The regulation applies where a claim for service connection was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in this case, October 1990.  

Under 38 C.F.R. § 3.114, an earlier effective date may potentially be granted based on a liberalizing law.  In order for a claimant to be eligible for a retroactive payment under § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed.  In this case, the Veteran contracted non-Hodgkin's lymphoma as a result of presumed exposure to herbicides, a disease which was added to the list of those subject to presumptive service connection for a Veteran exposed to Agent Orange in October 1990.  See 55 Fed. Reg. 43,123 (Oct. 26, 1990).

As the Veteran's non-Hodgkin's lymphoma was not diagnosed until 2003, which post dates both the requirements under 38 C.F.R. § 3.816(d) nor 38 C.F.R. § 3.114, and there is no evidence that a claim was filed prior to February 2009, neither of these regulations apply to the Veteran's claim.  Instead, the effective date of the award of service connection shall be determined in accordance with 38 C.F.R. § 3.400.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date prior to February 18, 2009, for the award of service connection for non-Hodgkin's lymphoma, in remission.  In this instance, there is no record of receipt of a claim of service connection for non-Hodgkin's lymphoma filed by the Veteran before February 18, 2009, and the Veteran concedes he had not filed a claim because he was unaware prior to this time that he could file a claim for this disability.  Additionally, the Board has reviewed the evidence of record to see if there was a possible claim filed prior to this date, and there is nothing in the claims file to indicate an intent by the Veteran to file a claim for service connection for non-Hodgkin's lymphoma prior to February 18, 2009.  38 C.F.R. §§ 3.1, 3.155.

At the February 2012 hearing, the Veteran mentioned a comment made in the May 2010 statement of the case regarding, "[R]egulations allow for grant of an earlier effective date based on VA Medical Center treatment in the case of increased disability."  See statement of the case on page 14 (italics added).  The regulation being cited to is 38 C.F.R. § 3.157.  Under that regulation, it states that once a formal claim for compensation has been allowed, VA treatment records will be accepted as an informal claim for increased benefits.  See id.  In other words, that regulation applies when a claimant is service connected for a disability and seeks treatment at a VA facility for that disability.  The regulation states that such treatment record will be considered a claim for increase for the disability.  

However, here, the application of § 3.157(b) would not apply, as such regulation applies only to a distinct group of claims where service connection has already been established for the relevant disability.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (VA medical record will only be considered an informal claim for increase in disability benefits if service connection has already been established for the disability).  Thus, the 2003 VA treatment records do not serve as a basis to award an earlier effective date for service connection for non-Hodgkin's lymphoma since the Veteran was not service connected at that time for the disability.

At the February 2012 hearing, the Veteran also raised the issue of equitable relief.  While the Board is sympathetic to the Veteran's circumstances of being diagnosed with non-Hodgkin's lymphoma and having to undergo chemotherapy and radiation, the Board is not able to provide the appellant equitable relief.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  That authority is limited to the discretion of the Secretary of VA.  38 U.S.C.A. § 503(a).

For the above reasons, the preponderance of the evidence is against entitlement to an effective date earlier than February 18, 2009, for the award of service connection for non-Hodgkin's lymphoma, in remission, and the claim is denied.  

II.  Increased rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which provides a 100 percent disability rating when there is active disease or during a treatment phase.  Six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.118.

A February 2009 VA treatment record notes that the Veteran's lymphoma is stable and that he should be evaluated in four months and to return if any noticeable increase in the size of the right inguinal lymph node or others develop.  See February 19, 2009, record.  An April 2009 entry shows that the examiner wrote the Veteran had a CT scan that showed an enlarged lymph node.  The Veteran denied weight loss, weight gain, fever, chills, high sweats, headaches, bleeding, dyspepsia, etc.  Following physical examination, the examiner diagnosed lymphoma in remission.  See April 24, 2009, VA treatment record.  

The Veteran underwent a VA examination in August 2009.  The examiner wrote that there were no general symptoms, bleeding tendency, gastrointestinal symptoms, but that there was one or more enlarged lymph nodes.  As to "other symptoms," the examiner wrote, "None."  There was an enlarged inguinal lymph node described as being 1.6 centimeters, but the examiner noted that it was stable.  

Liver function and renal function tests were normal.  There were no signs of splenomegaly or hepatomegaly, or bleeding or anemia.  There were no signs of jaundice or chloromas, and no evidence of superior vena cava syndrome.  When asked if there were signs of other significant residuals or complications, the examiner wrote, "No."  The diagnosis was non-Hodgkin's lymphoma in remission.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for non-Hodgkin's lymphoma, in remission.  The treatment records do not show that the Veteran is having compensable residuals from non-Hodgkin's lymphoma.  In fact, they show the Veteran's only symptom is an enlarged lymph node, which the August 2009 VA examiner described as stable, which would indicate that it was not causing problems for the Veteran.  The Veteran himself has essentially denied having any current symptoms.  For example, at the February 2012 hearing, the Veteran stated he was seeking a 100 percent evaluation for the period while he was undergoing chemotherapy and radiation.  See transcript on page 10.  He noted that he was in good health now and that everything was fine.  Id. on page 8.  In other words, the Veteran is not reporting that he is having residual symptoms associated with the non-Hodgkin's lymphoma.  He has reported having an enlarged lymph node, which, as noted above, the examiner described was stable.  The Veteran has not alleged that the enlarged lymph node is causing problems.  In short, the Veteran's good health and complete remission signify that a compensable disability rating is not currently warranted.

The Board notes that at the February 2012 hearing, the Veteran reported he had sustained burns while undergoing radiation, although he noted it was part of the radiation process.  See transcript on page 4.  When the undersigned asked the Veteran about the burns, he noted that they occurred on the upper part of his legs and reported he had some redness there, but that it did not bother him.  Id. on page 5.  The Board does not find that such statements are an allegation of residual symptoms from non-Hodgkin's lymphoma.  Additionally, the Veteran reported that burns from radiation were "something that happens with radiation machines."  Id.  This statement would indicate that the Veteran was not alleging that VA had caused an additional disability while seeking treatment.  See 38 U.S.C.A. § 1151 (West 2002).  Thus, the Board has not construed his statements as such.

Finally, there is no evidence that the manifestations of the Veteran's service-connected non-Hodgkin's lymphoma, in remission, are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The lack of symptoms documented in the claims file, including the Veteran's own statements, is fully contemplated under the noncompensable evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson, supra, as the evidence does not show that a higher rating is warranted for any distinct period(s) of time.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the Veteran with notice of all of this information in March 2009.

As to duty to assist, VA obtained VA treatment records and provided the Veteran with a VA examination during the appeal.  The VA examination was adequate, as the examiner provided the relevant findings for the Board to make an informed decision.  The Board notes the report by the VA examiner in the January 2009 VA record discussed above, which indicated that there may have been additional testing in 2006 and 2007 pertaining to non-Hodgkin's lymphoma, which records are not in the claims file.  See January 27, 2009, record.  The Board finds that a remand to obtain these records is not necessary.  One, the Veteran's claim was not filed until 2009, and the effective date cannot be earlier than 2009.  Two, the Veteran has made no allegation that non-Hodgkin's lymphoma has recurred since 2004.  Thus, these records would not be pertinent to the issue on appeal as to what the level of disability the Veteran has had since February 2009.  Three, the Veteran reported that he received no medical care in 2008, which would be the only records that may be pertinent to the claim.  But since no records exist, the Board finds that a remand is not necessary.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

The Board concludes VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


ORDER

An effective date earlier than February 18, 2009, for the award of service connection for non-Hodgkin's lymphoma, in remission, is denied.  

An initial compensable evaluation for non-Hodgkin's lymphoma, in remission, is denied.



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


